\OOO\ICJ\UI»-b\§).l[\))-d

N[\JNNNNN[\JN)-l»-\»-\»-l)-\r-\»-\»-\)-i)-\
OO\lO\LhrI>WNl-\O\OOO\]O\U'!M>W[\Jv-\O

 

` `HLED
__ REcE:vED
`ENTERED __sERvED 0N
COUNSEL/PART|ES OF RECORD

  
   

CLERK US DlSTR|CT CO
BY. DISTR!CT OF NEVAD»£\URT

w DEPUTY

 

 

UNITED STA'I`ES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA , 2:17-CR-205-APG-GWF
Plaintiff, Preliminary Ordcr of Forfeiture
v.
CAM]LO Q. PRIMERO,
Defendant.

 

 

 

This Court finds Camilo Q. Primero pled guilty to Counts One and Fourteen of a
Nineteen-Count Criminal Indictment charging him in Count One With Conspiracy to
Commit Health Care Fraud in violation of 18 U.S.C. §§ 1347 and 1349 and in Count
Fourteen With Money Laundering in violation of 18 U.S.C. § 195 7. Criminal lndictment,
ECF No. l; Plea Agreement, ECF No. _; Change of Plea, ECF No. _.

This Court finds Camilo Q. Primero agreed to the forfeiture of the property and the
imposition of the in personam criminal forfeiture money judgment set forth in the Plea
Agreement and the Forfeiture Allegations of the Criminal Indictment, ECF No. l; Plea
Agreement, ECF No. _; Change of Plea, ECF No. _.

This Court finds, pursuant to Fed. R. Crirn.*P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegations of the Criminal lndictment and the offenses to Which
defendant Camilo Q. Primero pled guilty.

The following property and money judgment are (l) property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the

commission of 18 U.S.C. § 1347, involving a Federal health care offense as defined in 18

 

\OOO\]O\U'l»-Pb-)Nr-\

NNNNNNNNNr-\)-\)-\)-\)-\)_)-\»-\»-\)-\
OO\`|O\Mp-P~DJN)-\O\OOO\]O\U'|>-I>~L)J[\)v-\O

 

 

U.S.C. § 24; and 18 U.S.C. § 1349; (2) any property, real or personal, Which constitutes or is
derived from proceeds traceable to violations of 18 U.S.C. § 1347, a specified unlawful
activity as defined in 18 U.S.C. § l956(c)(7)(F), involving a Federal health care offense as
defined in 18 U.S.C. § 24, or 18 U.S.C. § 1349, conspiracy to commit such offense; (3) any
property, real or personal, involved in transactions or attempted transactions in violation of
18 U.S.C. § 195 7, or any property traceable to such property; (4) any property, real or
personal, which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §
1957, a specified unlawful activity as defined in 18 U.S.C. §§ l956(c)(7)(A) and 1961(1)(B),
or a conspiracy to commit such offense; and (5) any property, real or personal, involved in
violations of 18 U.S.C. § 195 7, or any property traceable to such property, and are subject to
forfeiture pursuant to 18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C) With 28 U.S.C. §
2461(c); 18 U.S.C. § 981(a)(1)(A) and 981(a)(1)(C) with 28 U.S.C. §2461(€); 18 U.S.C. §
982(a)(1); and 21 U.S.C. § 853(p):

l. $10,000;

2. $10,000;

3. $20,000;
4. $30,000;
5. $29,026.78; and
6. $197,247.15
(all of which constitutes property)

and an in personam criminal forfeiture money judgment of $2,492,627.55, not to be
held jointly and severally liable With his codefendant, the collected money judgment amount
between the codefendants is not to exceed $2,492,627.55, and that the property will be
applied toward the payment of the money judgment
This Court finds that the United States of America may amend this order at any time

to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).
/ / /

 

\OOQ\]O\U`|»LUJ[\.))-\

I\.>I\J[\.>I\Jl\.>l\>l\>l\.)[\)idl--\»-1)--'1)-\)-\)-\)-'~)-\)-d
OO\]O\th-LDJNv-\O\OOO\]O\UI»I>()JN)-\O

 

 

The in personam criminal forfeiture money judgment complies with Honeycutt v.

United States, U.S.__, 137 S. Ct. 1626 (2017).

 

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW TI-[EREFORE, IT IS I-[EREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States recover from Camilo Q. Prirnero an in personam criminal forfeiture money judgment
of$2,492,627.55.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Camilo Q. Primero in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture Website, Www.forfeiture.gov, notice of this Order, Which shall
describe the forfeited property, state the time under the applicable statute When a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

/ / /

 

OOO\`|O\U!»PUJN)-\

NNNNNNNNN»-‘)-\)-\)-\r-\)-\)-\)-\>-\)-\
OO\]O\UI»P(.)J[\))-\C\OOQ\]O\UIH>~DJNHO

 

 

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the oflicial
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED this LO_’Ziay of /4-/~»~ z ,2018.

///

UNITED STATES DISTRICT JUDGE

 

 

